The Court.
This is an application for a writ of review. In an action brought by petitioner against one Mullinary, to recover the amount due on a promissory note, judgment was rendered in favor of the petitioner for the amount due thereon, and executions were issued. The note had been assigned by one Marinovieh to said petitioner. After the rendering of the judgment, it was claimed on behalf of Marinovieh that at the time of the assignment he was an incompetent person, by reason of insanity. The defendant in that action paid the amount of the judgment to the clerk of the court, and the court ordered satisfaction of the judgment to be entered and the money retained *501by the clerk, to the end that proceedings might be had for the purpose of ascertaining and determining whether the petitioner or the guardian of Marinovich would be entitled to the money. We are of opinion that the order was a special order made after final judgment, within the meaning of subdivision 3, section 939, of the Code of Civil Procedure, and appealable, and therefore not the subject of review by this proceeding.
Order to show cause discharged and application denied.